In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Dutchess County (Amodeo, J.), entered June 15, 1993, which, upon a fact-finding order of the same court, dated April 14, 1993, made upon the appellant’s admission that he committed an act which, if committed by an adult, would have constituted the crime of petit larceny, adjudged him to be a juvenile delinquent, and placed him in the custody of the Commissioner of the Dutchess County Department of Social Services, for a period not to exceed 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A review of the record confirms that the Family Court properly concluded, after conducting a thorough inquiry, that structured placement was consistent "with the needs and best interests” of the appellant "and the need for protection of the community” (see, Family Ct Act § 352.2 [2] [a]; Matter of Katherine W., 62 NY2d 947; Matter of Anthony M., 142 AD2d 731). "Furthermore, the Family Court adopted the least restrictive alternative commensurate with those concerns” (Matter of Anthony M., supra, at 732; see, Family Ct Act § 352.2 [2]). Accordingly, it cannot be said that the Family Court improvidently exercised its discretion in ordering the appellant placed with the Department of Social Services. Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.